Citation Nr: 0836870	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to death pension or dependency and indemnity 
compensation. 


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served honorably on active duty from September 
1981 to June 1988.   .  He also served from June 1988 to 
February 1990, but his discharge for this period was issued 
under dishonorable conditions.  The veteran died on March [redacted], 
2006.  The appellant seeks entitlement to Department of 
Veterans Affairs (VA) benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 determination of the Regional 
Office (RO) that denied entitlement to certain VA death 
benefits because the appellant was not married to the veteran 
for one year prior to his death. 

The appellant was scheduled to have hearings before the RO 
and before the Board at the Cleveland RO, but she failed to 
attend. 


FINDINGS OF FACT

1.  The appellant and the veteran were married on May [redacted], 
2005, and had no children together.

2.  The veteran died on March [redacted], 2006.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits have not 
been met. 38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case the RO).  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, insufficiency in the timing or content 
of VCAA notice is harmless if the errors are not prejudicial 
to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 
(Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders at 881.

The RO did not provide the appellant with VCAA notice 
pertaining to her dependency and indemnity compensation (DIC) 
and death pension claims.  However, the Board has determined 
that there is no legal entitlement to the claimed benefits as 
a matter of law. The notice provisions and duty to assist 
provisions are not applicable to a claim where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. Here, the appellant does 
not dispute that she married the veteran in May 2005 and that 
they were not married for a year prior to his death in March 
2006. She also does not dispute that the veteran died as a 
result of a homicide.  Thus, as the underlying facts of this 
case are not in dispute, and as the Board has denied the 
claims as a matter of law, the notice and duty to assist 
provisions are inapplicable. See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

II. Analysis

The appellant argues that she is entitled to death benefits 
as the veteran's surviving spouse regardless of the length of 
her marriage to the veteran.

A surviving spouse may qualify for pension or dependency and 
indemnity compensation if the marriage to the veteran 
occurred before or during his or her service.  Death pension, 
compensation, and DIC benefits will also be 
paid to a surviving spouse (1) who was married to the veteran 
for one year or more; or (2) who had a child born of the 
marriage, or born to them before the marriage; or (3) in the 
case of DIC benefits, who was married to the veteran before 
the expiration of 15 years after the termination of the 
period of service in which the injury or disease causing the 
death of the veteran was incurred or aggravated. 38 C.F.R. 
§ 3. 54; See 38 U.S.C.A. §§ 1102, 1304, 1541. 

The marriage license of the appellant and the veteran 
indicates that their marriage was solemnized on May [redacted], 2005.  
The appellant does not dispute that her marriage occurred on 
this date.  The veteran's death certificate indicates that he 
died on March [redacted], 2006.

In her notice of disagreement the appellant does not refute 
that she and the veteran were married for less than one year; 
instead, she argues that it is unfair to deny her benefits 
because her husband died "because of someone else's 
negligence" and did not commit suicide. She also argues that 
because she and the veteran were only "45 days" away from 
reaching their one year anniversary of marriage that she 
should not be denied benefits. The RO was initially under the 
impression that the appellant was claiming service connection 
for the veteran's death; however, in a letter from July 2007 
the appellant corrected this mistake, and informed the RO 
that the veteran was murdered.  The death certificate in the 
claims file lists the cause of death as strangulation with 
the manner of death being listed as a homicide. 

After reviewing the record, the Board finds that DIC and 
death pension benefits are not warranted in the instant case.  
The Board acknowledges the appellant's arguments.  However, 
where the law is dispositive of the claim, the claim must be 
denied because of lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, 
the appellant married the veteran after his discharge from 
service, was not married to the veteran for one year or more 
prior to his death, and did not have a child with the 
veteran.  Also, she married the veteran more than 15 years 
after the termination of the veteran's honorable discharge 
from service, and the veteran's cause of death was determined 
to be the result of a homicide. Additionally, the Board 
incidentally notes that the veteran did not serve during a 
period of war for death pension purposes.  38 C.F.R. § 3.2, 
3.3(b)(4). 

In summary, the appellant does not meet the statutory and 
regulatory requirements to qualify for death pension or DIC.  
Accordingly, the claim for entitlement to death benefits is 
denied. 




ORDER

Entitlement to DIC and death pension benefits as a surviving 
spouse of a veteran is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


